Name: Council Regulation (EEC) No 1726/77 of 18 July 1977 on the application of Decision No 2/76 of the EEC-Israel Joint Committee amending Protocol No 3 of the EEC-Israel Agreement as regards the rules of origin
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  international affairs;  executive power and public service;  documentation;  international trade
 Date Published: nan

 29 . 7 . 77 Official Journal of the European Communities No L 190/ 1 T  Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1726/77 of 18 July 1977 on the application of Decision No 2/76 of the EEC-Israel Joint Committee amending Protocol No 3 of the EEC-Israel Agreement as regards the rules of origin Whereas that Decision should he made operative in the Community , HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THF EUROPEAN COMMUNITIES, Having regard to the Tieaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal of the Commission , Whereas the Agreement between the European Economic Community and the State or Israel (') was signed on 11 May 1975 ana entered into force on 1 July 1975 ; Whereas pursuant to Article 24 of Protocol No 3 concerning the application of Article 2 ( 3 ) of the Agreement, the EEC- Israel Joint Committee has adopted Decision No 2 / 76 amending Protocol No 3 as regards the rules of origin ; Decision No 2/76 of the EEC-Israel Joint Committee, annexed to this Regulation , shall be applicable in the Community . Article 2 This Regulation shall enter into force on 1 September 1977 . This Regulation .shall be binding in its entirety and directly applicable in all Member States . Done at Brussels . 18 July 1977 . For the Council The President A. HUMBLET ( ¢) OJ No L 136 , 28 . 5 . 1975 , p . I